Sedgwick, J.,
dissenting.
The plaintiff, while driving west alongside of the street car tracks, had some trouble with his horses. At this time the cár was approaching from the west at a distance of several hundred feet, and the plaintiff contends that the noise of this approaching car frightened his horses. The defendant concedes that, when the plaintiff and his horses were first observed by the motorman, the car was running at a speed of from 20 to 30 miles an hour. The plaintiff testified that it was going from 35 to 40 miles an hour. The plaintiff also *179testified that the car did not slacken its speed until the accident complained of occurred. Plaintiff’s witness Grabowski also so testified. These two witnesses testified through an interpreter, and either because of this fact, or because they were reckless, their testimony seems peculiar and possibly in some respects inconsistent. The defendant’s witness Westover, who was riding with the motorman, testified that, before the plaintiff was observed by the motorman, the car was moving at not to exceed 25 to 30 miles an hour, and that the speed was reduced when about two blocks from the team, and that, when the car came in contact with the cultivator, it was moving 10 or 12 miles an hour. The motorman testified to the same condition. Critchfield, a passenger on the car, testified that, when ■ the car was about 600 feet from the accident, it was going about 15 miles an hour, and when the car was 2 or 3 rods from the team it seemed to rather suddenly stop, and that then “the team turned around a little bit to the south, looking away from the car; and then he (plaintiff) kind of slapped them a little with the line, I thought, and then, when the motorman started the car up a little bit — it was slowed up a little, and then he started up like they were going off; I supposed everything was all right again, and they started on. They made up until they came about even, and then the team backed up, and started backing up, and they backed clear down into the car. Q. How far was the cultivator, the rear end of the cultivator, from the track when the horses were turned to the south, and before they started to back? A. They were back in the middle of the road; I should think -it would be 15 feet, probably;.” and that when the collision took place the speed of the car was from 5 to 8 miles an hour. Walker, another witness, testified that, when the car passed him about 500 feet from the place of the accident, it was going “from 10 to 12 miles, somewhere along in there.” The ear conductor testified that at the *180time of the collision the car was going from 8 to 10 miles an hour. The speed of the car when it was 1,000 or more feet from the place of the accident could not be the proximate cause of the injury, and there is very little contention in the briefs upon that point. The theory of the defendant, which seems to be fairly well supported by the evidence, is that, when the motorman first saw this team so near the track, he immediately reduced the speed of the car to 8 or 10 miles an hour, and, as he approached the plaintiff, the team had crossed the track and was standing quietly with the cultivator between them and the track some 10 or 15 feet from the track; that there was then no appearance of danger to the plaintiff or his team; and, as the car was passing them, they suddenly backed the cultivator against the side of the car. This was the substance of the defense, and it was contended that the evidence entirely failed to show that the conditions were such as to make it reasonably appear necessary to stop the car entirely, in order to avoid injuring the plaintiff. This defense and some questions of errors occurring at the trial and in the instructions are the matters discussed in the defendant’s brief, but they are not mentioned in the majority opinion.
I cannot concur in this disposition of the case.